65 N.Y.2d 805 (1985)
Miguel Garcia, Appellant,
v.
City of New York, Respondent, et al., Defendant.
Court of Appeals of the State of New York.
Argued May 29, 1985.
Decided June 28, 1985.
Howard S. Davis for appellant.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Edward F.X. Hart and Larry Sonnenshein of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and BOOMER.[*] Taking no part: Judge TITONE.
Order affirmed, without costs. We agree with the Appellate Division that there is no evidence "that ought reasonably to satisfy a jury that the fact[s] sought to be proved [are] established" (Blum v Fresh Grown Preserve Corp., 292 N.Y. 241, 246).
NOTES
[*]  Designated pursuant to NY Constitution, article VI, § 2.